DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 11-19 in the reply filed on 12/21/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15-16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US pat 9293534).
	With respect to claim 11, Tsai et al. teach a semiconductor device, comprising (see figs. 1-5, particularly fig. 3C and associated text): 
a gate structure 108 on a substrate 10; 
a spacer 116 around the gate structure; and 
a buffer layer 232 adjacent to the gate structure, wherein the buffer layer comprises a crescent moon shape and the buffer layer comprises an inner curve, an outer curve, and a planar surface connecting the inner curve and an outer curve along a top surface of the substrate, wherein the planar surface directly contacts the outer curve on an outer sidewall of the spacer.  

With respect to claim 15, Tsai et al. teach an epitaxial layer on the buffer layer.  
With respect to claim 16, Tsai et al. teach a bottom surface of the epitaxial layer comprises a curve.  
With respect to claim 17, Tsai et al. teach the buffer layer comprises a vertical thickness directly under a valley point of the curve.  
With respect to claim 19, Tsai et al. teach a top surface of the epitaxial layer is even with a top surface of the substrate. See col. 12, lines 25-30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US pat 9293534).
	With respect to claims 13 and 14, Tsai et al. fail to teach the ranges for the first and second widths.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or ranges for the first and second widths through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed 

With respect to claim 18, Tsai et al. fail to teach the range for the vertical thickness of buffer layer.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or the range for the vertical thickness of buffer layer through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814